       Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 1 of 52


                                                          4months,APPEAL,SUBMDJ,TRO
                               U.S. District Court
                      Northern District of Georgia (Atlanta)
                CIVIL DOCKET FOR CASE #: 1:20−cv−01624−SCJ

Walters et al v. Kemp et al                       Date Filed: 04/16/2020
Assigned to: Judge Steve C. Jones                 Jury Demand: None
Cause: 42:1983 Civil Rights Act                   Nature of Suit: 440 Civil Rights: Other
                                                  Jurisdiction: Federal Question
Plaintiff
Lisa Walters                         represented by Adam Kraut
an individual                                       Firearms Policy Coalition
                                                    17th Floor
                                                    1215 K Street
                                                    Sacramento, CA 95814
                                                    916−476−2342
                                                    Email: akraut@fpclaw.org
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                  Erik Scott Jaffe
                                                  Schaerr | Jaffe LLP
                                                  1717 K. Street, NW
                                                  Washington, DC 20006
                                                  202−787−1060
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  John R. Monroe
                                                  John Monroe Law, P.C.
                                                  156 Robert Jones Rd.
                                                  30534
                                                  Dawsonville, GA 30534
                                                  678−362−7650
                                                  Fax: 678−744−3464
                                                  Email: jrm@johnmonroelaw.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Raymond DiGuiseppe
                                                  The DiGuiseppe Law Firm, P.C.
                                                  Suite 300
                                                  4320 Southport−Supply Road
                                                  Southport, NC 28461
                                                  910−713−8804
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE

                                                                                            1
       Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 2 of 52


                                                 ATTORNEY TO BE NOTICED

Plaintiff
Second Amendment Foundation          represented by Adam Kraut
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                 Erik Scott Jaffe
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

                                                 John R. Monroe
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Raymond DiGuiseppe
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

Plaintiff
Firearms Policy Coalition, Inc.      represented by Adam Kraut
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                 Erik Scott Jaffe
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

                                                 John R. Monroe
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Raymond DiGuiseppe
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED



                                                                              2
       Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 3 of 52



V.
Defendant
Brian Kemp                                    represented by Andrew Alan Pinson
in his official capacity as the Governor of                  Office of Attorney General−Atl
Georgia                                                      40 Capitol Square, S.W.
                                                             Atlanta, GA 30334
                                                             404−651−9453
                                                             Email: apinson@law.ga.gov
                                                             ATTORNEY TO BE NOTICED

                                                             Cristina Correia
                                                             Attorney General's Office−Atl
                                                             Department of Law
                                                             40 Capitol Square, SW
                                                             Atlanta, GA 30334
                                                             404−656−7063
                                                             Email: ccorreia@law.ga.gov
                                                             ATTORNEY TO BE NOTICED

                                                             Meghan Robson Davidson
                                                             Georgia Department of Law
                                                             Office of the Attorney General
                                                             40 Capitol Square, S.W.
                                                             Atlanta, GA 30334−1300
                                                             404−657−3983
                                                             Fax: 404−463−8864
                                                             Email: mdavidson@law.ga.gov
                                                             ATTORNEY TO BE NOTICED

                                                             Tina M. Piper
                                                             Office of the Attorney General−GA
                                                             40 Capitol Square, SW
                                                             Atlanta, GA 30334−1300
                                                             404−656−3355
                                                             Email: tpiper@law.ga.gov
                                                             ATTORNEY TO BE NOTICED

Defendant
Gary Vowell                                   represented by Andrew Alan Pinson
in his official Capacity as Commissioner                     (See above for address)
of the Department of Public Safety and                       ATTORNEY TO BE NOTICED
Colonel of the Georgia State Patrol
                                                             Cristina Correia
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Meghan Robson Davidson
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                                                                 3
        Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 4 of 52


                                                                  Tina M. Piper
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

Defendant
The County of Cherokee, Georgia                   represented by Angela E. Davis
                                                                 Jarrard & Davis, LLP
                                                                 222 Webb St.
                                                                 Cumming, GA 30040
                                                                 678−455−7150
                                                                 Fax: 678−455−7149
                                                                 Email: adavis@jarrard−davis.com
                                                                 ATTORNEY TO BE NOTICED

                                                                  Patrick D. Jaugstetter
                                                                  Jarrard & Davis, LLP
                                                                  222 Webb St.
                                                                  Cumming, GA 30040
                                                                  678−455−7150
                                                                  Fax: 678−455−7149
                                                                  Email: patrickj@jarrard−davis.com
                                                                  ATTORNEY TO BE NOTICED

Defendant
Keith Wood                                        represented by Angela E. Davis
in his official Capacity as Judge of the                         (See above for address)
Probate Court of Cherokee County                                 ATTORNEY TO BE NOTICED

                                                                  Patrick D. Jaugstetter
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED


 Date Filed      #   Page Docket Text
 04/16/2020      1          TRO COMPLAINT filed by Lisa Walters, Second Amendment Foundation,
                            Firearms Policy Coalition, Inc. (Filing fee $400, receipt number
                            AGANDC−9599140) (Attachments: # 1 Civil Cover Sheet)(bdb) Please visit our
                            website at http://www.gand.uscourts.gov/commonly−used−forms to obtain
                            Pretrial Instructions and Pretrial Associated Forms which includes the Consent
                            To Proceed Before U.S. Magistrate form. (Entered: 04/16/2020)
 04/16/2020      2          MOTION for Temporary Restraining Order IMMEDIATE HEARING
                            REQUESTED, and/or, in the Alternative, Issuance of a Preliminary Injunction
                            with Brief In Support by Firearms Policy Coalition, Inc., Second Amendment
                            Foundation, Lisa Walters. (Attachments: # 1 Brief In Support, # 2 Declaration of
                            Brandon Combs, # 3 Declaration of George Mocsary, # 4 Declaration of Alan
                            Gottlieb, # 5 Declaration of Lisa Walters, # 6 Declaration of Mark Walters)(bdb)
                            (Entered: 04/16/2020)
 04/16/2020      3          Corporate Disclosure Statement by Firearms Policy Coalition, Inc., Second
                            Amendment Foundation, Lisa Walters.(bdb) (Entered: 04/16/2020)

                                                                                                               4
     Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 5 of 52



04/16/2020   4     Electronic Summons Issued as to Brian Kemp, The County of Cherokee,
                   Georgia through Harry Johnson, Chairman of Board of Commissioners, Gary
                   Vowell, Keith Wood. (Attachments: # 1 Vowell, # 2 Johnson, # 3 Wood)(bdb)
                   (Entered: 04/16/2020)
04/16/2020         Submission of 2 MOTION for Temporary Restraining Order IMMEDIATE
                   HEARING REQUESTED, to District Judge J. P. Boulee. (bdb) (Entered:
                   04/16/2020)
04/16/2020    5    AMENDED GENERAL ORDER 20−01 RE: COURT OPERATIONS UNDER
                   THE EXIGENT CIRCUMSTANCES CREATED BY COVID−19 AND
                   RELATED CORONA VIRUS. Signed by Judge Thomas W. Thrash, Jr. on
                   3/30/2020. (bdb) (Entered: 04/16/2020)
04/16/2020         Clerks Notation re 3 Corporate Disclosure Statement APPROVED by JPB.
                   (bnw) (Entered: 04/16/2020)
04/16/2020    6    STANDING ORDER REGARDING CIVIL LITIGATION. Signed by Judge
                   J. P. Boulee on 4/16/20. (bnw) (Entered: 04/16/2020)
04/16/2020    7    APPLICATION for Admission of Raymond DiGuiseppe Pro Hac Vice
                   (Application fee $ 150, receipt number AGANDC−9601617).by Firearms Policy
                   Coalition, Inc., Second Amendment Foundation, Lisa Walters. (Monroe, John)
                   Documents for this entry are not available for viewing outside the courthouse.
                   (Entered: 04/16/2020)
04/17/2020    8    APPLICATION for Admission of Adam Kraut Pro Hac Vice (Application fee $
                   150, receipt number AGANDC−9603443).by Firearms Policy Coalition, Inc.,
                   Second Amendment Foundation, Lisa Walters. (Monroe, John) Documents for
                   this entry are not available for viewing outside the courthouse. (Entered:
                   04/17/2020)
04/17/2020   9     ORDER REASSIGNING CASE. Case reassigned to Judge Steve C. Jones for
                   all further proceedings. Judge J. P. Boulee no longer assigned to case. NOTICE
                   TO ALL COUNSEL OF RECORD: The Judge designation in the civil
                   action number assigned to this case has been changed to
                   1:20−cv−01624−SCJ. Please make note of this change in order to facilitate the
                   docketing of pleadings in this case. Signed by Judge Thomas W. Thrash, Jr. on
                   4/17/2020. (tcc) (Entered: 04/17/2020)
04/17/2020         Submission of 2 MOTION for Temporary Restraining Order IMMEDIATE
                   HEARING REQUESTED MOTION for Preliminary Injunction, to District
                   Judge Steve C. Jones. (tcc) (Entered: 04/17/2020)
04/17/2020   10    NOTICE of Appearance by Cristina Correia on behalf of Brian Kemp, Gary
                   Vowell (Correia, Cristina) (Entered: 04/17/2020)
04/20/2020   11    NOTICE of Appearance by Tina M. Piper on behalf of Brian Kemp, Gary
                   Vowell (Piper, Tina) (Entered: 04/20/2020)
04/20/2020   12    ACKNOWLEDGMENT OF SERVICE Executed filed by Keith Wood, The
                   County of Cherokee, Georgia. Keith Wood served on 4/20/2020; The County of
                   Cherokee, Georgia served on 4/20/2020. (Jaugstetter, Patrick) (Entered:
                   04/20/2020)
04/20/2020   13

                                                                                                    5
     Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 6 of 52



                   NOTICE of Appearance by Meghan Robson Davidson on behalf of Brian
                   Kemp, Gary Vowell (Davidson, Meghan) (Entered: 04/20/2020)
04/21/2020         APPROVAL by Clerks Office re: 7 APPLICATION for Admission of Raymond
                   DiGuiseppe Pro Hac Vice (Application fee $ 150, receipt number
                   AGANDC−9601617).. Attorney Raymond DiGuiseppe added appearing on
                   behalf of Firearms Policy Coalition, Inc., Second Amendment Foundation, Lisa
                   Walters (nmb) (Entered: 04/21/2020)
04/21/2020         APPROVAL by Clerks Office re: 8 APPLICATION for Admission of Adam
                   Kraut Pro Hac Vice (Application fee $ 150, receipt number
                   AGANDC−9603443).. Attorney Adam Kraut added appearing on behalf of
                   Firearms Policy Coalition, Inc., Second Amendment Foundation, Lisa Walters
                   (nmb) (Entered: 04/21/2020)
04/21/2020   14    NOTICE of Appearance by Patrick D. Jaugstetter on behalf of The County of
                   Cherokee, Georgia, Keith Wood (Jaugstetter, Patrick) (Entered: 04/21/2020)
04/21/2020   15    ORDER: The Court will hold an evidentiary hearing on Monday, April 27, 2020
                   at 10:30 a.m. via videoconference. Counsel will receive an email from the Court
                   with an invitation to the meeting and instructions on how to join the
                   videoconference. Plaintiffs shall also serve a copy of the Complaint, Motion (at
                   Doc. No. 2 ), and this Order on the Attorney General of the State of Georgia in
                   his capacity as the chief law enforcement officer and lawyer for the state.
                   Defendants are ORDERED to file any response briefs to Plaintiffs' Motion no
                   later than Friday, April 24, 2020 at 3:00 p.m. The Court also asks that the parties
                   file any exhibits to the docket using CM/ECF's "Notice" function before
                   Monday's hearing. Any exhibits should be marked and numbered before filing.
                   Signed by Judge Steve C. Jones on 4/21/2020. (rjs) (Entered: 04/21/2020)
04/22/2020   16    NOTICE of Appearance by Angela E. Davis on behalf of The County of
                   Cherokee, Georgia, Keith Wood (Davis, Angela) (Entered: 04/22/2020)
04/22/2020   17    ORDER granting 7 Application for Admission Pro Hac Vice for Raymond
                   DiGuiseppe. Signed by Judge Steve C. Jones on 4/22/2020. If the applicant does
                   not have CM/ECF access in the Northern District of Georgia already, they must
                   request access at http://pacer.gov. If they have electronically filed in this district
                   in a previous case, please omit this step.(rjs) (Entered: 04/22/2020)
04/22/2020         Clerk's Certificate of Mailing to Raymond DiGuiseppe re 17 Order on
                   Application for Admission PHV. (rjs) (Entered: 04/22/2020)
04/22/2020   18    ORDER granting 8 Application for Admission Pro Hac Vice for Adam Kraut.
                   Signed by Judge Steve C. Jones on 4/22/2020. If the applicant does not have
                   CM/ECF access in the Northern District of Georgia already, they must request
                   access at http://pacer.gov. If they have electronically filed in this district in a
                   previous case, please omit this step.(rjs) (Entered: 04/22/2020)
04/22/2020         Clerk's Certificate of Mailing to Adam Kraut re 18 Order on Application for
                   Admission PHV. (rjs) (Entered: 04/22/2020)
04/23/2020   19    NOTICE of Appearance by Andrew Alan Pinson on behalf of Brian Kemp,
                   Gary Vowell (Pinson, Andrew) (Entered: 04/23/2020)
04/23/2020   20    APPLICATION for Admission of Erik Jaffe Pro Hac Vice (Application fee $
                   150, receipt number AGANDC−9623549).by Firearms Policy Coalition, Inc.,
                                                                                                            6
     Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 7 of 52



                   Second Amendment Foundation, Lisa Walters. (Monroe, John) Documents for
                   this entry are not available for viewing outside the courthouse. (Entered:
                   04/23/2020)
04/23/2020   21    MOTION for Leave to File Excess Pages by Brian Kemp, Gary Vowell.
                   (Attachments: # 1 Text of Proposed Order)(Davidson, Meghan) (Entered:
                   04/23/2020)
04/23/2020   22    ORDER granting 21 Motion for Leave to File Excess Pages and Defendants
                   Governor Kemp and Colonel Gary Vowell may file a Response to Plaintiffs'
                   Motion for Temporary Restraining Order or Preliminary Injunction that does not
                   exceed 38 pages. Signed by Judge Steve C. Jones on 4/23/2020. (rjs) (Entered:
                   04/23/2020)
04/24/2020   23    Return of Service Executed by Lisa Walters, Second Amendment Foundation,
                   Firearms Policy Coalition, Inc. Gary Vowell served on 4/24/2020, answer due
                   5/15/2020. (Monroe, John) Modified on 4/27/2020 (kt). (Entered: 04/24/2020)
04/24/2020   24    Return of Service Executed by Lisa Walters, Second Amendment Foundation,
                   Firearms Policy Coalition, Inc. Brian Kemp served on 4/23/2020, answer due
                   5/14/2020. (Monroe, John) Modified on 4/27/2020 (kt). (Entered: 04/24/2020)
04/24/2020   25    NOTICE Of Filing by The County of Cherokee, Georgia, Keith Wood Exhibit
                   List (Attachments: # 1 Affidavit Affidavit of Judge Keith Wood)(Jaugstetter,
                   Patrick) (Entered: 04/24/2020)
04/24/2020   26    RESPONSE in Opposition re 2 MOTION for Temporary Restraining Order
                   IMMEDIATE HEARING REQUESTED MOTION for Preliminary Injunction
                   filed by Brian Kemp, Gary Vowell. (Attachments: # 1 Exhibit 1−Declaration of
                   Sgt. Gary Langford)(Davidson, Meghan) (Entered: 04/24/2020)
04/24/2020   27    MOTION to Dismiss with Brief In Support by The County of Cherokee,
                   Georgia. (Attachments: # 1 Brief in Support)(Jaugstetter, Patrick) (Entered:
                   04/24/2020)
04/24/2020   28    RESPONSE in Opposition re 2 MOTION for Temporary Restraining Order
                   IMMEDIATE HEARING REQUESTED MOTION for Preliminary Injunction
                   filed by The County of Cherokee, Georgia, Keith Wood. (Attachments: # 1
                   Affidavit of Judge Keith Woood, # 2 Exhibit 1 − Delaration of Public Health
                   State of Emergency, # 3 Exhibit 2 − Order Declaring Statewide Judicial
                   Emergency, # 4 Exhibit 3 − Order Extending Declaration of Statewide Judicial
                   Emergency, # 5 Exhibit 4 − JQC Statement, # 6 Exhibit 5 − CPJ Memorandum,
                   # 7 Exhibit 6 − CDC Guidelines, # 8 Exhibit 7 − SIP − Governor's Executive
                   Order)(Jaugstetter, Patrick) (Entered: 04/24/2020)
04/24/2020   29    MOTION to Dismiss with Brief In Support by Keith Wood. (Attachments: # 1
                   Brief in Support)(Jaugstetter, Patrick) (Entered: 04/24/2020)
04/24/2020         NOTICE OF VIDEO PROCEEDING re: 2 Plaintiffs' MOTION for Temporary
                   Restraining Order. Motion Hearing set for 4/27/2020 at 10:30 AM before Judge
                   Steve C. Jones. This proceeding will be locked to new participants at 10:40 AM.
                   Connection Instructions: Join ZoomGov Meeting
                   https://ganduscourts.zoomgov.com/j/1606178877 Meeting ID: 160 617 8877
                   Password: 663229. You must follow the instructions of the Court for remote
                   proceedings available here. Photographing, recording, or broadcasting of any

                                                                                                     7
     Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 8 of 52



                   judicial proceedings, including proceedings held by video teleconferencing or
                   telephone conferencing, is strictly and absolutely prohibited. (pdw) (Entered:
                   04/24/2020)
04/26/2020   30    NOTICE Of Filing Exhibits for Hearing by Firearms Policy Coalition, Inc.,
                   Second Amendment Foundation, Lisa Walters re 2 MOTION for Temporary
                   Restraining Order IMMEDIATE HEARING REQUESTED MOTION for
                   Preliminary Injunction (Attachments: # 1 Exhibit Exh 1 Exec Order, # 2 Exhibit
                   Exh 2 Exec Order, # 3 Exhibit Exh 3 Decl of Jud Emer, # 4 Exhibit Exh 4 PJC
                   Info Sheet, # 5 Exhibit Exh 5 Exec Order, # 6 Exhibit Exh 6 Ext of Jud Emer, #
                   7 Exhibit Exh 7 Decl of John Monroe, # 8 Exhibit Exh 8 Def Wood Web Site, #
                   9 Exhibit Exh 9 Letter from CJ Melton, # 10 Exhibit Exh 10 Def Wood Web
                   Site, # 11 Exhibit Exh 11 PJC Memo, # 12 Exhibit Exh 12 Art on Marriage
                   Licenses, # 13 Exhibit Exh 13 Decl of Lisa Walters, # 14 Exhibit Exh 14 Decl of
                   Mark Walters, # 15 Exhibit Exh 15 Decl of Brandon Combs, # 16 Exhibit Exh
                   16 Decl of George Mocsary)(Monroe, John) (Entered: 04/26/2020)
04/27/2020         Notification of Docket Correction re 23 Return of Service Executed and 24
                   Return of Service Executed. Edited docket text to reflect attached PDF. (kt)
                   (Entered: 04/27/2020)
04/27/2020   31    Minute Entry for proceedings held before Judge Steve C. Jones: Evidentiary
                   Hearing held via video−conference on 4/27/2020. Counsel for Plaintiffs verbally
                   WITHDREW the Motion for TRO [2−1]; hearing proceeded as to Plaintiffs'
                   Motion for Preliminary Injunction. Oral argument heard. Plaintiffs' Exhibits
                   1−16 admitted over objections(exhibits previously filed at doc. 30 .) The Court
                   granted Defendants leave to file any objections regarding the filing of Plaintiffs'
                   exhibits by 1:00 PM on 4/28/2020. Counsel for Plaintiffs may also file a
                   statement. All parties were directed to file any post−hearing briefs (no longer
                   than 25 pages) by 5:00 PM on 4/29/2020. The matter was taken under
                   advisement by the Court, with order to follow. (Court Reporter David
                   Ritchie)(tcc) (Entered: 04/27/2020)
04/27/2020   32    ORDER − IT IS HEREBY ORDERED that a transcript of the hearing by
                   video−conference on Plaintiffs' Motion for Preliminary Injunction held before
                   the undersigned on April 27, 2020 be prepared for the Court's consideration and
                   for public reference. The cost of said transcript shall be divided equally between
                   the parties. Signed by Judge Steve C. Jones on 4/27/2020. (tcc) (Entered:
                   04/27/2020)
04/28/2020         APPROVAL by Clerks Office re: 20 APPLICATION for Admission of Erik
                   Jaffe Pro Hac Vice (Application fee $ 150, receipt number
                   AGANDC−9623549).. Attorney Erik Scott Jaffe added appearing on behalf of
                   Firearms Policy Coalition, Inc., Second Amendment Foundation, Lisa Walters
                   (cdg) (Entered: 04/28/2020)
04/28/2020   33    Brief re Exhibits for Motion Hearing filed by Firearms Policy Coalition, Inc.,
                   Second Amendment Foundation, Lisa Walters. (Monroe, John) Modified on
                   4/29/2020 (rjs). (Entered: 04/28/2020)
04/28/2020   34    NOTICE Of Filing Objections to Evidence by The County of Cherokee,
                   Georgia, Keith Wood re 30 Notice of Filing (Attachments: # 1 Exhibit
                   Declaration of Keith Wood)(Jaugstetter, Patrick) (Entered: 04/28/2020)
04/28/2020   35
                                                                                                         8
     Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 9 of 52



                   TRANSCRIPT of the Video−Conference Hearing Proceedings held on April 27,
                   2020, before Judge Steve C. Jones. Court Reporter/Transcriber David A.
                   Ritchie. A full directory of court reporters and their contact information can be
                   found at www.gand.uscourts.gov/directory−court−reporters. Transcript may be
                   viewed at the court public terminal or purchased through the Court
                   Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                   After that date it may be obtained through PACER. Redaction Request due
                   5/19/2020. Redacted Transcript Deadline set for 5/29/2020. Release of
                   Transcript Restriction set for 7/27/2020. (Attachments: # 1 Notice of Filing of
                   Official Transcript) (kac) (Entered: 04/28/2020)
04/29/2020   36    RESPONSE in Opposition re 2 MOTION for Temporary Restraining Order
                   IMMEDIATE HEARING REQUESTED MOTION for Preliminary Injunction
                   filed by Brian Kemp, Gary Vowell. (Correia, Cristina) (Entered: 04/29/2020)
04/29/2020   37    NOTICE Of Filing Post−hearing Brief by The County of Cherokee, Georgia,
                   Keith Wood (Jaugstetter, Patrick) (Entered: 04/29/2020)
04/29/2020   38    Post−Hearing Brief re 2 MOTION for Temporary Restraining Order
                   IMMEDIATE HEARING REQUESTED MOTION for Preliminary Injunction
                   filed by Firearms Policy Coalition, Inc., Second Amendment Foundation, Lisa
                   Walters. (Monroe, John) Modified on 4/30/2020 (rjs). (Entered: 04/29/2020)
04/30/2020   39    ORDER granting 20 Application for Admission Pro Hac Vice Erik Scott Jaffe
                   for plaintiffs. Signed by Judge Steve C. Jones on 4/30/2020. If the applicant
                   does not have CM/ECF access in the Northern District of Georgia already, they
                   must request access at http://pacer.gov. If they have electronically filed in this
                   district in a previous case, please omit this step.(bdb) (Entered: 04/30/2020)
04/30/2020         Clerk's Certificate of Mailing as to Firearms Policy Coalition, Inc., Second
                   Amendment Foundation, Lisa Walters re 39 Order on Application for
                   Admission PHV, to Erik Scott Jaffe. (bdb) (Entered: 04/30/2020)
05/04/2020   40    SECOND AMENDMENT TO GENERAL ORDER 20−01 RE: COURT
                   OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED BY
                   COVID−19 AND RELATED CORONA VIRUS. Signed by Judge Thomas W.
                   Thrash, Jr. on 04/30/2020. (dgs) (ADI) (Entered: 05/04/2020)
05/05/2020   41    ORDER: The Court concludes that Plaintiffs lack standing to seek the requested
                   relief against the State Defendants and Cherokee County and have not shown
                   that they are entitled to a preliminary injunction against Judge Wood. Plaintiffs'
                   2 Motion for Preliminary Injunction is DENIED. Signed by Judge Steve C.
                   Jones on 5/5/2020. (rjs) (Entered: 05/05/2020)
05/06/2020   42    NOTICE OF APPEAL as to 41 Order on Motion for Preliminary Injunction, by
                   Firearms Policy Coalition, Inc., Second Amendment Foundation, Lisa Walters.
                   Filing fee $ 505, receipt number AGANDC−9669872. Transcript Order Form
                   due on 5/20/2020 (Monroe, John) (Entered: 05/06/2020)
05/06/2020   43    MOTION for Order Injunction Pending Appeal by Firearms Policy Coalition,
                   Inc., Second Amendment Foundation, Lisa Walters. (Monroe, John) (Entered:
                   05/06/2020)
05/06/2020   44    USCA Appeal Transmission Letter to 11th Circuit re: 42 Notice of Appeal filed
                   by Firearms Policy Coalition, Inc., Second Amendment Foundation, Lisa

                                                                                                        9
Case 1:20-cv-01624-SCJ Document 45 Filed 05/06/20 Page 10 of 52



              Walters. (kac) (Entered: 05/06/2020)




                                                                  10
     Case1:20-cv-01624-SCJ
     Case 1:20-cv-01624-SCJ Document
                            Document45
                                     41 Filed
                                        Filed05/06/20
                                              05/05/20 Page
                                                       Page11
                                                            1 of
                                                               of39
                                                                  52




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


LISA WALTERS, SECOND
AMENDMENT FOUNDATION, and
FIREARMS POLICY COALITION,                  CIVIL ACTION FILE
INC.,
                                            No. 1:20-CV-1624-SCJ
     Plaintiffs,

v.

BRIAN KEMP,
in his official capacity as Governor of
The State of Georgia,
GARY VOWELL,
in his official capacity as Commissioner
of the Department of Public Safety and
Colonel of the Georgia State Patrol,
CHEROKEE COUNTY, GEORGIA, and
KEITH WOOD, in his official capacity
as Judge of the Probate Court of
Cherokee County,

     Defendants.


                                    ORDER




                                                                       11
    Case1:20-cv-01624-SCJ
    Case 1:20-cv-01624-SCJ Document
                           Document45
                                    41 Filed
                                       Filed05/06/20
                                             05/05/20 Page
                                                      Page12
                                                           2 of
                                                              of39
                                                                 52




       This matter appears before the Court on Plaintiffs’ Motion for Preliminary

Injunction (Doc. No. [2]). 1 Plaintiffs argue that the suspension of processing

Georgia Weapons License (“GWL”) applications during the pendency of the

current emergency violates their Second and Fourteenth Amendment rights.

       Plaintiffs now seek an injunction (1) prohibiting Governor Kemp and

Colonel Vowell from enforcing O.C.G.A. § 16-11-126 against Plaintiff Walters,

Plaintiffs SAF and FPC’s similarly situated members, and all similarly situated

members of the public who are not prohibited from acquiring and possessing

firearms under federal and state laws; and, or in the alternative, (2) requiring

Defendants Wood and Cherokee County, and each of their respective employees,

officers, agents, representatives, and those acting in concert or participation with

them, to accept and process GWL applications and issue licenses to eligible

applicants. Doc. No. [1], pp. 20–21, ¶¶ 59–61.




1      Plaintiffs moved for a temporary restraining order (“TRO”) or, in the alternative,
preliminary injunction. See Doc. No. [2]. However, at the April 27, 2020 hearing,
Plaintiffs’ counsel stated that because all Defendants had been served and entered an
appearance, they would be moving only for a preliminary injunction. Doc. No. [35]
(Hearing Transcript), Tr. 5:15–25.
                                         2



                                                                                        12
  Case1:20-cv-01624-SCJ
  Case 1:20-cv-01624-SCJ Document
                         Document45
                                  41 Filed
                                     Filed05/06/20
                                           05/05/20 Page
                                                    Page13
                                                         3 of
                                                            of39
                                                               52




      I.    BACKGROUND

            A. GWL Requirements

      Georgia law does not require a GWL to possess a firearm in one’s home,

car, or place of business. O.C.G.A. § 16-11-126(a). In addition, unlicensed

individuals may also carry in public (1) an unloaded or loaded long gun,

provided any loaded long gun is carried openly, or (2) any handgun, provided it

is enclosed in a case and unloaded. O.C.G.A. § 16-11-126(b), (c). Any person with

a valid hunting or fishing license on his or her person, who is engaged in legal

hunting, fishing, or sport shooting may carry a firearm without a GWL, provided

the person has the permission of the owner of the land on which the activities are

being conducted. O.C.G.A. § 16-11-126(f)(1). Individuals wishing to carry

firearms beyond the exceptions listed in O.C.G.A. § 16-11-126(a)–(g) must obtain

a GWL. O.C.G.A. § 16-11-126(h)(1). Failure to do so constitutes the offense of

carrying a weapon without a license. O.C.G.A. § 16-11-126(h)(2).

      State probate judges are statutorily tasked with processing and issuing

GWLs. See O.C.G.A. § 16–11–129(a)(1). The statute requires probate judges to

duly investigate each applicant before issuing a GWL to ensure they are

qualified. See O.C.G.A. § 16–11–129(b), (c). As part of this investigation, “the


                                      3



                                                                                 13
  Case1:20-cv-01624-SCJ
  Case 1:20-cv-01624-SCJ Document
                         Document45
                                  41 Filed
                                     Filed05/06/20
                                           05/05/20 Page
                                                    Page14
                                                         4 of
                                                            of39
                                                               52




judge of the probate court shall require the applicant to proceed to an appropriate

law enforcement agency in the county or to any vendor approved by the Georgia

Bureau of Investigation” to be fingerprinted. O.C.G.A. § 16–11–129(c). In

Cherokee County,

             The collection of the applicant’s fingerprint is done on
             a “live scan” fingerprinting machine located in the
             Probate Court’s file room by one of his employees in the
             Probate Court who is trained to perform such act. Judge
             Wood does not have a contract with any law
             enforcement agencies to collect fingerprints for GWL
             applications.

             ....

             An applicants’ photograph is likewise taken in the file
             room of the Probate Court and is performed by one of
             Judge Wood’s employees in the Probate Court who is
             trained to perform such act. In order to properly
             photograph an applicant, the employee sits
             approximately 3-4 feet from the applicant and takes the
             photograph using a USB computer camera attached to
             a desktop computer. The GWL applicant cannot wear a
             mask when his/her photograph is taken. A GWL
             applicant must then provide a signature on an
             electronic keypad using a common stylus available to
             all applicants.

Doc. No. [28], pp. 2–3.




                                      4



                                                                                  14
  Case1:20-cv-01624-SCJ
  Case 1:20-cv-01624-SCJ Document
                         Document45
                                  41 Filed
                                     Filed05/06/20
                                           05/05/20 Page
                                                    Page15
                                                         5 of
                                                            of39
                                                               52




              B. COVID-19 Emergency

      On March 14, 2020, Governor Kemp declared a public health state of

emergency due to the rapid spread of COVID-19. See Georgia Exec. Order

03.14.20.01   (March     14,   2020),   https://gov.georgia.gov/document/2020-

executive-order/03142001/download. The same day, Chief Justice Harold

Melton of the Supreme Court of Georgia declared a state of judicial emergency.

Doc. No. [28-6]. These declarations were “based on the continued transmission

of COVID-19 throughout the State of Georgia in an effort to protect the health,

safety, and welfare of all Georgia citizens and visitors.” Doc. No. [33], p. 2.

      Chief Justice Melton’s order stated:

              To the extent feasible, courts should remain open to
              address essential functions, and in particular courts
              should give priority to matters necessary to protect
              health, safety, and liberty of individuals. Essential
              functions are subject to interpretation; however, some
              matters that fall into the essential function category are:
              (1) where an immediate liberty or safety concern is
              present requiring the attention of the court as soon as
              the court is available; (2) criminal court search warrants,
              arrest warrants, initial appearances, and bond reviews;
              (3) domestic abuse temporary protective orders and
              restraining orders; (4) juvenile court delinquency
              detention hearings and emergency removal matters;
              and (5) mental health commitment hearings.



                                        5



                                                                                  15
  Case1:20-cv-01624-SCJ
  Case 1:20-cv-01624-SCJ Document
                         Document45
                                  41 Filed
                                     Filed05/06/20
                                           05/05/20 Page
                                                    Page16
                                                         6 of
                                                            of39
                                                               52




Doc. No. [26], p. 10. “To the extent court proceedings are held, they should be

done in a manner to limit the risk of exposure, such as by videoconferencing,

where possible.” Id. at 11. In March of 2020, the Judicial Qualifications

Commission (“JQC”) issued a statement noting that any judge who failed to

follow the Chief Justice’s order could be subject to JQC action. Id. at 14.

      On March 17, 2020, the Council of Probate Court Judges of Georgia (“the

Council”) issued a memorandum clarifying the effect of Chief Justice Melton’s

order on the state’s probate courts. Doc. No. [26], pp. 16–17. The memorandum

explicitly listed the issuance of GWLs as a non-essential function. Id. at 17. The

memorandum also noted that Chief Justice Melton’s order extended the deadline

for renewals of existing GWLs, meaning GWLs set to expire during the pendency

of the emergency will remain valid until the declaration of emergency is lifted.

Id.

      On or about March 14, 2020, after reviewing the COVID-19 Interim

Guidelines for Businesses and Employers issued by the Centers for Disease

Control (“CDC”), and in reliance upon his review of the above-mentioned

judicial guidance, Judge Wood determined that “he could not allow the

continued acceptance and processing of applications for GWLs while adequately


                                       6



                                                                                 16
  Case1:20-cv-01624-SCJ
  Case 1:20-cv-01624-SCJ Document
                         Document45
                                  41 Filed
                                     Filed05/06/20
                                           05/05/20 Page
                                                    Page17
                                                         7 of
                                                            of39
                                                               52




protecting the health and safety of his employees and visitors to the Probate

Court and in compliance with the various orders and rules.” Doc. No. [28], p. 6.

             C. Procedural History

      Plaintiffs Lisa Walters, Second Amendment Foundation (“SAF”), and

Firearms Policy Coalition, Inc. (“FPC”) brought this action on March 16, 2020.

Doc. No. [1]. Plaintiffs argue “because of Defendants’ laws, orders, and

enforcement of them, they cannot exercise” their “fundamental, constitutionally

guaranteed right to carry loaded, operable handguns on their person, outside

their homes, vehicles, and place of business, in public, for self-defense.” Id., p. 2.

Plaintiffs now seek an injunction (1) prohibiting Governor Kemp and Colonel

Vowell from enforcing O.C.G.A. § 16-11-126 against Plaintiff Walters, Plaintiffs

SAF and FPC’s similarly situated members, and all similarly situated members

of the public who are not prohibited from acquiring and possessing firearms

under federal and state laws; and, or in the alternative, (2) requiring Judge Wood

and Cherokee County, and each of their respective employees, officers, agents,

representatives, and those acting in concert or participation with them, to accept

and process GWL applications and issue licenses to eligible applicants. Doc. No.

[1], pp. 20–21, ¶¶ 59–61.


                                        7



                                                                                     17
  Case1:20-cv-01624-SCJ
  Case 1:20-cv-01624-SCJ Document
                         Document45
                                  41 Filed
                                     Filed05/06/20
                                           05/05/20 Page
                                                    Page18
                                                         8 of
                                                            of39
                                                               52




      Defendants Governor Kemp and Colonel Vowell (“the State Defendants”)

argue (1) Plaintiff Walters lacks standing against the State Defendants (Doc. No.

[26], pp. 9–15); (2) Plaintiffs SAF and FPC lack organizational standing against

the State Defendants (Doc. No. [26], pp. 16–21); (3) Plaintiffs’ claims are barred

by the Eleventh Amendment (Doc. No. [26], pp. 22–23); (4) to the extent Plaintiffs

seek to hold the State Defendants liable for the alleged failure of the County

Defendants, the claims are barred because the State Defendants have no control

over the judiciary (Doc. No. [26], pp. 23–25); (5) Plaintiffs are not likely to prevail

on the merits of their Second Amendment claims (Doc. No. [26], pp. 25–35); and

(6) the remaining preliminary injunction factors do not weigh in favor of

Plaintiffs (Doc. No. [26], pp. 35–37).

      Defendants Cherokee County and Judge Wood (“the County Defendants”)

argue (1) Plaintiffs cannot demonstrate a likelihood of success on the merits (Doc.

No. [28], pp. 14 –17); (2) Plaintiffs lack standing against them (Doc. Nos. [28], pp.

8–14; [29-1], pp. 5–9)); (3) Plaintiffs are not likely to suffer irreparable harm (Doc.

No. [28], pp. 18–19); (4) the balancing of the equities does not weigh in favor of

Plaintiffs (Doc. No. [28], pp. 19–20); (5) granting the injunction will harm the

public interest (Doc. No. [28], pp. 20); (6) injunctive relief is barred because


                                         8



                                                                                      18
    Case1:20-cv-01624-SCJ
    Case 1:20-cv-01624-SCJ Document
                           Document45
                                    41 Filed
                                       Filed05/06/20
                                             05/05/20 Page
                                                      Page19
                                                           9 of
                                                              of39
                                                                 52




Plaintiffs have an available state remedy (Doc. Nos. [27-1], p. 17; [29-1], pp. 17–

19).2

        II.   STANDING

        In response to the instant preliminary injunction motion, Defendants assert

that both Plaintiff Walters and the organizational Plaintiffs lack standing to bring

this action against them. Doc. Nos. [26], p. 9; [28], p. 10; [36]; [37], p. 3.

        A. Applicable Legal Standard

        “Standing ‘is the threshold question in every federal case, determining the

power of the court to entertain the suit.’” CAMP Legal Def. Fund, Inc. v. City of

Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (quoting Warth v. Seldin, 422 U.S.

490, 499 (1975)). Article III of the United States Constitution limits the courts to

hearing actual “Cases” and “Controversies.” U.S. Const. Art. III § 2; see also

Lujan v. Defs. of Wildlife, 504 U.S. 555, 559–60 (1992). Overall, the standing




2       Some of these arguments are contained in Cherokee County and Judge Wood’s
Motions to Dismiss. See Doc. Nos. [27]; [29]. However, because issues of standing are
relevant to the current motion for preliminary injunction, see CAMP Legal Def. Fund,
Inc. v. City of Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (quoting Warth v. Seldin, 422
U.S. 490, 499 (1975)) (“Standing ‘is the threshold question in every federal case,
determining the power of the court to entertain the suit.’’’), and because Cherokee
County and Judge Wood incorporated those arguments by reference into their response
to Plaintiffs’ pending motion, see Doc. No. [28], p. 10, the Court will consider them here.
                                          9



                                                                                          19
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 10
                                                         20 of 39
                                                               52




requirement arising out of Article III seeks to uphold separation-of-powers

principles and “to prevent the judicial process from being used to usurp the

powers of the political branches.” Clapper v. Amnesty Int’l USA, 568 U.S. 398,

408 (2013). Standing is typically determined by analyzing the plaintiff’s situation

as of the time the complaint is filed, and subsequent events do not alter standing.

Focus on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1275 (11th

Cir. 2003) (collecting authorities); Johnson v. Bd. of Regents of Univ. of Ga., 263

11 F.3d 1234, 1267 (11th Cir. 2001); Charles H. Wesley Educ. Found., Inc. v. Cox,

408 F.3d 1349, 1352 n.3 (11th Cir. 2005).

      To establish standing, a plaintiff must show three things:

             First, the plaintiff must have suffered an “injury in
             fact”—an invasion of a legally protected interest which
             is (a) concrete and particularized, and (b) actual or
             imminent, not conjectural or hypothetical. Second,
             there must be a causal connection between the injury
             and the conduct complained of—the injury has to be
             fairly traceable to the challenged action of the defendant,
             and not the result of the independent action of some
             third party not before the court. Third, it must be likely,
             as opposed to merely speculative, that the injury will be
             redressed by a favorable decision.




                                       10



                                                                                  20
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 11
                                                         21 of 39
                                                               52




Lujan, 504 U.S. at 560–61 (internal quotations, citations, and alterations omitted).

“The party invoking federal jurisdiction bears the burden of establishing these

elements.” Id. at 561.

      Organizations, like individuals, can also establish standing to sue. See

Arcia v. Fla Sec’y of State, 772 F.3d 1335, 1341–42 (11th Cir. 2014) (describing two

different theories under which an organization can demonstrate standing—

associational and diversion-of-resources). To establish associational standing, an

organization must prove that is members “would otherwise have standing to sue

in their own right.” Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc.,

528 U.S. 167, 181 (2000). Under the diversion-of-resources theory, an organization

has standing to sue “when a defendant’s illegal acts impair the organization’s

ability to engage in its own projects by forcing the organization to divert

resources in response.” Arcia, 772 F.3d at 1341.

      B. Plaintiff Walters

      Defendants assert that Plaintiff Walters cannot demonstrate standing for

two reasons. First, they argue that she cannot show an injury in fact because any

alleged fear of arrest or prosecution under O.C.G.A. § 16-11-126 is “speculative

and not reasonable in light of state law prohibiting law enforcement officers from


                                       11



                                                                                   21
    Case 1:20-cv-01624-SCJ Document 41
                                    45 Filed 05/05/20
                                             05/06/20 Page 12
                                                           22 of 39
                                                                 52




detaining [her] to inquire about her permit.” Doc. No. [26], p. 12; see also Doc.

No. [37], p. 8; O.C.G.A. § 16-11-137(b) (“A person carrying a weapon shall not be

subject to detention for the sole purpose of investigating whether such person

has a [GWL].”).3 Second, they argue that she cannot show a causal connection

between her alleged injuries and their conduct.4

         The State Defendants contend that Plaintiff Walters’ alleged injury is not

“fairly traceable” to their conduct as opposed to the action of a third party. Doc.

No. [26], p. 14. More specifically, the State Defendants characterize the relief

Plaintiff Walters seeks against them in the instant motion (i.e., temporarily

enjoining the enforcement of O.C.G.A. § 16-11-126 during the pendency of this

state of emergency) as flowing from Judge Wood’s decision to temporarily

suspend processing GWL applications—not from any action taken by them. Id. at

p. 15.




3      The Court is sensitive to Plaintiffs’ argument that this position essentially
suggests that Plaintiffs “should just go and violate [O.C.G.A. § 16-11-126], commit a
crime, because [the police] won’t catch you.” Doc. No. [35], Tr. 11:17–22. The Court does
not read this argument to make such a suggestion, but it clarifies that under no
circumstances is the Court suggesting that individuals should violate O.C.G.A. § 16-11-
126 by carrying loaded handguns in public without a GWL.
4       Judge Wood, however, does not appear to contest Plaintiffs’ standing on this
basis. See Doc. No. [35], Tr. 51:5–13.
                                         12



                                                                                        22
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 13
                                                         23 of 39
                                                               52




      In the Complaint, Plaintiff Walters alleges that Governor Kemp is the chief

executive officer of the State of Georgia and conservator of the peace throughout

the state, thereby making him obligated to ensure that the laws of Georgia are

faithfully executed. Doc. No. [1], ¶ 7. She further alleges that Colonel Vowell, as

Chief Executive of the Department of Public Safety and Colonel of the Georgia

State Patrol, is charged with overseeing, implementing, and otherwise executing

the State of Georgia’s regulatory scheme, laws, and enforcement policies,

practices, and customs, including but not limited to O.C.G.A. § 16-11-126. Id. ¶ 8.

Additionally, at the April 27, 2020 hearing on the instant motion, counsel for

Plaintiff Walters appeared to argue that these allegations serve as a sufficient

basis for proving a causal connection between her injury and their conduct. Doc.

No. [35], Tr. 12:13–19.

      These allegations standing alone, however, are inadequate to establish

traceability. See Jacobson v. Florida Secretary of State, ___ F.3d ___, 2020 WL

2049076, at *10 (11th Cir. Apr. 29, 2020). In Jacobson, the Eleventh Circuit held

that the plaintiff-voters lacked standing to sue the Secretary of State over a law

that governs the order in which candidates appear on the ballot in Florida’s

general elections. Id. Notably, the Jacobson court found that the Secretary’s


                                      13



                                                                                  23
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 14
                                                         24 of 39
                                                               52




“general election authority” and responsibility for the administration of various

election statutes was insufficient to establish causation. Id. Rather, the Jacobson

court emphasized that the Supervisors—county election officials independent of

the Secretary—are responsible for placing the candidates on the ballot in

accordance with Florida law. Id. Thus, the Jacobson court found that “[b]ecause

the Supervisors are independent officials not subject to the Secretary’s control,

their actions to implement the ballot statute may not be imputed to the Secretary

for purposes of establishing traceability.” Id.; see also id. (“In the absence of any

evidence that the Secretary controls ballot order, the voters and organizations

likewise cannot rely on the Secretary’s general election authority to establish

traceability.”).

       Similarly, aside from the State Defendants’ general enforcement authority,

Plaintiff Walters fails to point to any specific conduct or wrongdoing by the State

Defendants such that her alleged injuries can fairly be traced back to them. Her

grievances in the instant motion appear to be directed at Judge Wood’s

independent decision to currently suspend the processing of GWL applications

during the pendency of this state of emergency—a decision in which there is no

evidence that the State Defendants played any role in. Moreover, Plaintiff Walters


                                       14



                                                                                    24
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 15
                                                         25 of 39
                                                               52




fails to explain what exactly the State Defendants “did wrong” and how exactly

they can “trace their injuries to [their] ‘conduct.’” Lewis v. Governor of Alabama,

944 F.3d 1287, 1296 (11th Cir. 2019) (en banc). Accordingly, the Court finds that

Plaintiff Walters has failed to demonstrate standing to pursue her claims against

the State Defendants.

      Cherokee County also contends that Plaintiff Walters’ alleged injury is not

traceable back to it. Doc. No. [28], p. 10. Rather, it maintains that the decision to

suspend the processing of GWL applications was made by Judge Wood alone.

Id. More specifically, Cherokee County states that Georgia counties lack the

authority to accept or issue GWLs, as that power is granted exclusively to the

probate judges of each county pursuant to O.C.G.A. § 16-11-129(a)(1). Id. at p. 12.

As probate judges are considered “county officers” whose offices are created by

Article IX, Sec. I, Para. III of the Georgia Constitution, they are not employees of

the county and thus not subject to the county’s authority regarding the manner

in which they perform their duties. Id. (citing Griffies v. Coweta Cty., 272 Ga. 506,

507, 530 S.E.2d 718, 719–20 (2000)). Consequently, Cherokee County states that it

cannot direct Judge Wood on the manner in which he performs his statutorily




                                       15



                                                                                    25
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 16
                                                         26 of 39
                                                               52




authorized duties—including the issuance or suspension of processing GWL

applications. Id. at p. 13.

      At the April 27, 2020 hearing on the instant motion, counsel for Plaintiff

Walters stated that Cherokee County was named as a party to this lawsuit in

order to “cover [their] bases.” See Doc. No. [35], Tr. 16:19–25. Counsel further

acknowledged that they could “adjust the defendants accordingly” upon

figuring out who is responsible for the alleged injury and that, for purposes of

the instant motion, the Court could “put that to the side right now.” Id.

Considering these statements alongside Cherokee County’s persuasive argument

that it lacks authority to accept or issue GWLS, the Court finds that Plaintiff

Walters has failed to demonstrate standing to pursue her claims against

Cherokee County.

      Plaintiffs have, however, sufficiently traced their alleged injury to Judge

Wood—a conclusion Judge Wood does not contest. See Doc. No. [28], p. 11 (“The

decision to suspend acceptance and processing of GWL applications was Judge

Wood’s decision, and Judge Wood’s decision alone.”). Thus, the Court will

assume, for purposes of this Order, that Plaintiff Walters has standing against

Judge Wood.


                                     16



                                                                                26
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 17
                                                         27 of 39
                                                               52




      C. Organizational Plaintiffs

      Defendants assert that the organizational Plaintiffs (FPC and SAF) cannot

demonstrate standing under either the associational theory or diversion-of-

resources theory.

            1. Associational Standing

      To establish associational standing, an organization must first prove that

its members “would otherwise have standing to sue in their own right.” Friends

of the Earth, Inc., 528 U.S. at 181. Here, both FPC and SAF contend they have

standing based on injuries suffered by Plaintiff Walters and other similarly

situated members. As discussed supra, however, Plaintiff Walters does not have

standing to sue in her own right because she has failed to show a causal

connection between her alleged injuries and the State Defendants’ or Cherokee

County’s conduct. Accordingly, both FPC and SAF cannot establish standing

against those Defendants based on the associational theory. Because the Court is

assuming Plaintiff Walters has standing against Judge Wood, however, FPC and

SAF would also have associational standing against Judge Wood.




                                     17



                                                                               27
    Case 1:20-cv-01624-SCJ Document 41
                                    45 Filed 05/05/20
                                             05/06/20 Page 18
                                                           28 of 39
                                                                 52




             2. Diversion of Resources

       Under the diversion-of-resources theory, an organization has standing to

sue “when a defendant’s illegal acts impair the organization’s ability to engage

in its own projects by forcing the organization to divert resources in response.”

Arcia, 772 F.3d at 1341. Here, the organizational Plaintiffs rely upon declarations

from Brandon Combs, President of FPC, and Alan Gottlieb, Executive Vice

President of SAF, to demonstrate standing under a diversion-of-resources theory.

See Doc. Nos. [2-2]; [2-4]. The declarations contain identical allegations that their

respective organization “has and continues to expend and divert resources, and

has been and continues to be adversely and directly harmed, because of

Defendants’ laws and orders, and their enforcement policies, orders, practices,

customers, and actions challenged herein.”5 Doc. Nos. [2-2], ¶ 20; [2-4], ¶ 11.

       These allegations alone, however, are insufficient to support a diversion-

of-resources theory of standing. Aside from their conclusory allegations that they




5      Moreover, at the April 27, 2020 hearing on the instant motion, counsel for the
organizational Plaintiffs argued that both RAF and FPC have spent significant time
researching and talking to their members about how to comply with Georgia law given
the current suspension of processing GWL applications. See Doc. No. [35], Tr. 19:4–16.
Counsel nevertheless stated that for purposes of the instant motion, associational
standing alone is sufficient. Id. at 19:17–20.
                                        18



                                                                                     28
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 19
                                                         29 of 39
                                                               52




have diverted resources as a result of Defendants’ conduct, both FPC and SAF

fail to explain how their day-to-day operations have been impacted or whether

the areas where resources have allegedly diverted to were not in fact already part

of their normal operations. See, e.g., Fla. State Conference of NAACP v. Browning,

522 F.3d 1153, 1166 (11th Cir. 2008) (finding that the organizational plaintiffs had

standing because they would “divert personnel and time” from other activities

as a result of the defendant’s conduct). Based on the proffered declarations, the

Court does not know what activities, if any, might be impaired by the

organizations’ decision to “expend and divert resources” as a result of

Defendants’ conduct. See Jacobson, 2020 WL 2049076, at *9 (stating that the

organizational plaintiffs failed to explain what activities they would divert

resources away from in order to spend additional resources on combatting ballot

position bias). Accordingly, both FPC and SAF have failed to establish standing

premised on the diversion-on-resources theory.




                                       19



                                                                                   29
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 20
                                                         30 of 39
                                                               52




       III.   SOVERIGN IMMUNITY

              A. State Defendants

       In their response brief, the State Defendants assert that Plaintiffs’ claims

against them are barred by the Eleventh Amendment of the United States

Constitution. Doc. No. [26], p. 22.

       Because Plaintiffs lack standing to sue the State Defendants, this Court has

no occasion to consider the Eleventh Amendment/Ex Parte Young arguments

raised by the State Defendants. See Jacobson, 2020 WL 2049076, at *11–12 (finding

no occasion to consider whether a state officer was a proper defendant under Ex

Parte Young after an earlier conclusion that plaintiffs lacked standing to sue the

state officer).

              B. Judge Wood and Cherokee County

       In their briefing and arguments at the April 27, 2020 hearing, Judge Wood

and Cherokee County assert various immunity defenses based on their pending

Motions to Dismiss (Doc. Nos. [27]; [29]). These Defendants also request that this

Court rule on those motions before ruling on the instant motion. Due to the

expedited nature of injunctive relief process, there has not been sufficient time

for Plaintiffs to adequately respond to the pending Motions to Dismiss.


                                       20



                                                                                  30
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 21
                                                         31 of 39
                                                               52




Accordingly, the Court will defer ruling on the County Defendants’ immunity

defenses until Plaintiffs have responded to their Motions to Dismiss.

      IV.   PRELIMINARY INJUNCTION

      While the Court has held that Plaintiffs lack standing against the State

Defendants and Cherokee County, it is assuming for purposes of this Order that

they do have standing against Judge Wood. Plaintiffs have requested a

preliminary injunction requiring Judge Wood to resume accepting and

processing GWL applications. See Doc. Nos. [35], 32:5–11; [1], p. 21, ¶ 61. Thus,

the Court will address the four preliminary injunction factors as they apply to

Plaintiffs’ Second and Fourteenth Amendment claims.

      The Court considers four factors when deciding whether to issue a TRO or

preliminary injunction pursuant to Federal Rule of Civil Procedure 65: (1)

whether there is a substantial likelihood of success on the merits; (2) whether the

TRO or preliminary injunction is necessary to prevent irreparable injury; (3)

whether the threatened injury outweighs the harm that the TRO or preliminary

injunction would cause to the non-movant; and (4) whether the TRO or

preliminary injunction would be adverse to the public interest. Parker v. State Bd.

of Pardons and Paroles, 275 F.3d 1032, 1034–35 (11th Cir. 2001). Injunctive relief


                                      21



                                                                                  31
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 22
                                                         32 of 39
                                                               52




is an extraordinary and drastic remedy and should not be granted unless the

movant clearly establishes the burden of persuasion as to each of these four

factors. Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

             A. Likelihood of Success on the Merits

      For the following reasons, the Court finds that Plaintiffs have failed to

show that they have an ultimate likelihood of success on the merits of their

Second and Fourteenth Amendment claims.

                   1. Second Amendment Claim

      Plaintiffs argue that “law-abiding member[s] of [the] community . . . have

a fundamental, constitutionally guaranteed right to carry loaded, operable

handguns on their person, in public, and outside the limited confines of their

homes, cars, and workplaces for self-defense.” Doc. No. [2-1], p. 1. They argue

that “Defendants’ laws, orders, and enforcement of them” have precluded them

from exercising that fundamental right. Id. The Court finds that Plaintiffs cannot

establish any such fundamental right.

      In District of Columbia v. Heller, 554 U.S. 570 (2008), the Supreme Court

held for the first time that the Second Amendment creates an individual right to




                                       22



                                                                                 32
    Case 1:20-cv-01624-SCJ Document 41
                                    45 Filed 05/05/20
                                             05/06/20 Page 23
                                                           33 of 39
                                                                 52




keep and bear arms. 6 Heller clearly holds that laws banning “handgun

possession in the home” are unconstitutional. See id. at 635 (“In sum, we hold

that the District’s ban on handgun possession in the home violates the Second

Amendment, as does its prohibition against rendering any lawful firearm in the

home operable for the purpose of immediate self-defense.”). As the Eleventh

Circuit has noted, the Heller Court “went to great lengths to emphasize the

special place that the home—an individual’s private property—occupies in our

society.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1259 (11th Cir. 2012)

(citing Heller, 554 U.S. at 628–29). However, Heller did not define the extent to

which the Second Amendment may protect individuals seeking to carry firearms

outside the home and in public.

       As this Court noted in its recent order in Carter et al v. Kemp et al, No.

1:20-cv-1517-SCJ (N.D. Ga. Mar. 20, 2020), ECF No. 35, “[l]ike most rights, the

right secured by the Second Amendment is not unlimited.” United States v.

Rozier, 598 F.3d 768, 770 (11th Cir. 2010) (quoting Heller, 554 U.S. at 626). “It is




6     McDonald v. City of Chicago, Ill., 561 U.S. 742 (2010) later incorporated the
Second Amendment against the states via the due process clause of the Fourteenth
Amendment.
                                       23



                                                                                   33
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 24
                                                         34 of 39
                                                               52




not a right to keep and carry any weapon whatsoever in any manner whatsoever

and for whatever purpose.” Heller, 554 U.S. at 571. In fact, the Heller Court was

careful to explain that

             nothing in our opinion should be taken to cast doubt on
             longstanding prohibitions on the possession of firearms
             by felons and the mentally ill, or laws forbidding the
             carrying of firearms in sensitive places such as schools
             and government buildings, or laws imposing
             conditions and qualifications on the commercial sale of
             arms.

554 U.S. at 626–27. The Court identified this as a “non-exhaustive” list of

“presumptively lawful regulatory measures.” Id. at 627 n.26. Thus, in at least

some circumstances, the state may constitutionally restrict an individual’s ability

to bear arms outside the home.

      Like most circuits, the Eleventh Circuit has derived from Heller a “two-

step inquiry” to address Second Amendment claims: “first, we ask if the

restricted activity is protected by the Second Amendment in the first place; and

then, if necessary, we would apply the appropriate level of scrutiny.”

GeorgiaCarry.Org v. Georgia, 687 F.3d 1244, 1261 n.34 (11th Cir. 2012). Thus, the

Court must first decide whether Plaintiffs have a likelihood of success on the




                                      24



                                                                                  34
    Case 1:20-cv-01624-SCJ Document 41
                                    45 Filed 05/05/20
                                             05/06/20 Page 25
                                                           35 of 39
                                                                 52




merits of their claim that the Second Amendment encompasses a fundamental

right to carry loaded handguns in public.

       Plaintiffs have not pointed to any binding case law which established the

existence of such a right.7 For example, they quote Caetano v. Massachusetts, ___

U.S. ___, 136 S. Ct. 1027 (2016) (Alito, J., concurring), arguing:

             “If the fundamental right of self-defense does not
             protect” Plaintiff Walters and others like her, who wish
             to carry a handgun in public defense of themselves and
             their families during these times of societal challenge
             and unrest, “then the safety of all Americans is left to
             the mercy of state authorities who may be more
             concerned about disarming the people than about
             keeping them safe.”

Doc. No. [2-1], p. 2 (quoting 136 S. Ct. at 1033). However, Caetano addressed

whether a stun gun was the kind of weapon protected by the Second

Amendment—it makes no mention of loaded handguns, or a right to carry them

in public. Id. at 1027 (examining “whether a stun gun is the type of weapon

contemplated by Congress in 1789 as being protected by the Second

Amendment”).




7      Plaintiffs cite to Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012) to support their
contention that the Second Amendment encompasses a right to carry handguns in
public. Even if that case did acknowledge such a right, it is not binding on this Court.
                                         25



                                                                                        35
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 26
                                                         36 of 39
                                                               52




      Plaintiffs also attempt to cite Heller and McDonald to support their

argument. For example, they argue that the Supreme Court has “recognized the

handgun as ‘the quintessential self-defense weapon’ in America, and that

‘citizens must be permitted to use handguns for the core lawful purpose of self-

defense.’” (citing Heller, 554 U.S. at 629; McDonald, 561 U.S. at 767–68). However,

the cited paragraph of Heller goes on to say:

            There are many reasons that a citizen may prefer a
            handgun for home defense: It is easier to store in a
            location that is readily accessible in an emergency; it
            cannot easily be redirected or wrestled away by an
            attacker; it is easier to use for those without the upper-
            body strength to lift and aim a long gun; it can be
            pointed at a burglar with one hand while the other hand
            dials the police. Whatever the reason, handguns are the
            most popular weapon chosen by Americans for self-
            defense in the home, and a complete prohibition of their
            use is invalid.

554 U.S. at 629 (emphasis added). The cited portion of McDonald reaffirms that

“’the need for defense of self, family, and property is most acute’ in the home,”

and thus the Second Amendment applies “to handguns because they are ‘the




                                      26



                                                                                  36
    Case 1:20-cv-01624-SCJ Document 41
                                    45 Filed 05/05/20
                                             05/06/20 Page 27
                                                           37 of 39
                                                                 52




most preferred firearm in the nation to keep and use for protection of one’s home

and family.’” 561 U.S. at 767 (emphasis added).8

       The Eleventh Circuit precedent cited by Plaintiffs is similarly unavailing.

The Eleventh Circuit has consistently recognized that “[a]t its ‘core,’ . . . the

Second Amendment protects the ‘right of law-abiding, responsible citizens to use

arms in defense of hearth and home.’” United States v. Focia, 869 F.3d 1269, 1285

(11th Cir. 2017) (quoting Heller, 554 U.S. at 634-35); see also GeorgiaCarry.Org,

Inc. v. U.S. Army Corps of Engineers, 788 F.3d 1318, 1323 (11th Cir. 2015) (“In

Heller, the Court held for the first time that the Second Amendment ‘codified a

pre-existing individual right to keep and bear arms,’ for the ‘ core lawful purpose




8      Plaintiffs’ quotations conveniently omit language tying the core of the
fundamental right of self-defense to protection of the home and family throughout their
brief. For example, Plaintiffs state: “’Whatever the reason, handguns are the most
popular weapon chosen by Americans for self-defense [], and a complete prohibition of
their use is invalid.’” Doc. No. [2-1], pp. 13–14 (citing Heller, 554 U.S. at 629). The
omitted part of that sentence is “in the home.” 554 U.S. at 629. Similarly, Plaintiffs argue
Heller and McDonald establish “that citizens must be permitted ‘to use [handguns] for
the core lawful purpose of self-defense.’” Doc. No. [2-1], p. 12 (citing McDonald, 561 U.S.
at 767–68 (quoting Heller, 554 U.S. at 630)). But that holding in Heller clearly applied to
“the District’s requirement (as applied to respondent’s handgun) that firearms in the
home be rendered and kept inoperable at all times,” which the Court held “makes it
impossible for citizens to use them for the core lawful purpose of self-defense and is
hence unconstitutional.” Heller, 554 U.S. at 630.
                                           27



                                                                                           37
    Case 1:20-cv-01624-SCJ Document 41
                                    45 Filed 05/05/20
                                             05/06/20 Page 28
                                                           38 of 39
                                                                 52




of self-defense,’ at least in the home.”) (emphasis added) (internal citations

omitted).

       Plaintiffs argue that “[c]ategorical bans like the one at issue here—which

deny Plaintiffs the right to carry in their person loaded, operable handguns for

self-defense outside their homes—are absolutely unconstitutional.” Doc. No. [2-

1], p. 11. But Georgia’s licensing requirement can hardly be characterized as a

“categorical ban”—under normal circumstances, it operates to ensure qualified

individuals can carry weapons in public, as the process involves no discretion.

See O.C.G.A. § 16–11–129(a)(1) (“The judge of the probate court of each county

shall, on application under oath, on payment of a fee of $30.00, and on

investigation of the applicant pursuant to subsections (b) and (d) of this Code

section, issue a weapons carry license or renewal license . . . .”). And even during

the limited pendency of the public health emergency, Plaintiffs retain other

options for carrying firearms in public.9



9      The Court also notes that it remains unclear whether the public places Plaintiff
Walters wishes to carry a weapon to allow firearms on the premises. As the Eleventh
Circuit has held, “[a]n individual’s right to bear arms as enshrined in the Second
Amendment, whatever its full scope, certainly must be limited by the equally
fundamental right of a private property owner to exercise exclusive dominion and
control over its land.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1265 (11th Cir.

                                         28



                                                                                        38
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 29
                                                         39 of 39
                                                               52




      As this Court noted in Carter, under state law, Plaintiff Walters is free to

carry her loaded firearm without a license at her home, in her car, and at her place

of business. Plaintiff Walters may also possess a loaded long gun without a

license if carried openly and fully exposed. Likewise, Plaintiff Walters’ right to

carry a handgun outside of her home, car, or business is only curtailed to the

extent that the handgun must be in a case and unloaded. Because all these options

remain available to Plaintiff Walters, the inability to obtain a GWL during the

limited pendency of the state of emergency “does not gut the plaintiff’s general

right to keep and bear arms in self-defense.” GeorgiaCarry.Org, Inc. v. U.S. Army

Corps of Eng’rs, 788 F.3d 1318, 1326 (11th Cir. 2015).

      Certainly, Heller makes clear that “banning from the home the most

preferred firearm in the nation to ‘keep’ and use for protection of one’s home and

family” would fail “[u]nder any of the standards of scrutiny that we have applied

to enumerated constitutional rights . . . .” 554 U.S. at 628–29. The challenged

restriction here is not nearly so burdensome. Because Plaintiffs cannot establish



2012); see also O.C.G.A. § 16-11-126(d) “[P]rivate property owners or persons in legal
control of private property through a lease, rental agreement, licensing agreement,
contract, or any other agreement to control access to such private property shall have
the right to exclude or eject a person who is in possession of a weapon or long gun on
their private property . . . .”).
                                        29



                                                                                     39
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 30
                                                         40 of 39
                                                               52




a Second Amendment right to carry loaded handguns in public, the Court need

not decide what level of scrutiny would apply.

                   2. Fourteenth Amendment Claim

      Plaintiffs’ Complaint does not clearly state whether they are bringing a

substantive or procedural due process claim. Plaintiffs argue that, by preventing

them “from exercising their right to bear loaded, operable handguns for self-

defense outside the home and in public generally,” Defendants have violated

“fundamental rights guaranteed by the Second and Fourteenth Amendments.”

Doc. No. [2-1], p. 7. Because Plaintiffs’ Fourteenth Amendment count implicates

the core of the Second Amendment constitutional right, the Court will construe

it as a substantive due process claim. See Palko v. Connecticut, 302 U.S. 319, 325

(1937) (noting the substantive component of the clause protects those rights that

are “fundamental,” that is, rights that are “implicit in the concept of ordered

liberty”).

      The Supreme Court has recognized only a limited number of substantive

due process rights. See Washington v. Glucksberg, 521 U.S. 702, 720 (1997)

(noting that “in addition to the specific freedoms protected by the Bill of Rights,

the ‘liberty’ specially protected by the Due Process Clause includes the rights to


                                      30



                                                                                  40
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 31
                                                         41 of 39
                                                               52




marry; to have children; to direct the education and upbringing of one’s children;

to marital privacy; to use contraception; to bodily integrity; and to abortion”).

The Court has instructed that, where the claimed substantive due process right

“is covered by a specific constitutional provision, such as the Fourth or Eighth

Amendment, the claim must be analyzed under the standard appropriate to that

specific provision, not under the rubric of substantive due process.” United States

v. Lanier, 520 U.S. 259, 272, n.7 (1997) (citing Graham v. Connor, 490 U.S. 386, 395

(1989)).

      Thus, Plaintiffs cannot claim any broader protection of the right to bear

arms by the Fourteenth Amendment than is afforded by the Second Amendment

itself. Because Plaintiffs do not have a likelihood of success on the merits of their

Second Amendment claim, they lack a likelihood of success on the merits of their

Fourteenth Amendment claim as well.

             B. Irreparable Injury

      “[A] showing of irreparable injury is the sine qua non of injunctive relief.”

Siegel, 234 F.3d at 1176. Plaintiffs argue that “[t]he deprivation of constitutionally

protected individual liberty, even temporarily, constitutes irreparable injury.”

Doc. No. [2-1], p. 14. While this is certainly true of some constitutional rights, this


                                        31



                                                                                      41
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 32
                                                         42 of 39
                                                               52




Court can find no binding authority which establishes the Second Amendment

triggers per se irreparable harm.

      A violation of the First Amendment satisfies the irreparable harm

requirement without any further showing. See, e.g., Elrod v. Burns, 427 U.S. 347,

373 (1976) (“The loss of First Amendment freedoms, for even minimal periods of

time, unquestionably constitutes irreparable injury.”); Cate v. Oldham, 707 F.2d

1176, 1188 (11th Cir. 1983) (“It is well settled that the loss of First Amendment

freedoms for even minimal periods of time constitutes irreparable injury

justifying the grant of a preliminary injunction.”). However, this is not true of all

constitutional rights. Siegel, 234 F.3d at 1177–78 (“Plaintiffs also contend that a

violation of constitutional rights always constitutes irreparable harm. Our case

law has not gone that far, however.”). Even if Plaintiffs were likely to succeed on

their Second Amendment claim, neither the Eleventh Circuit nor the Supreme

Court has held that the Second Amendment’s protections are of the sort that,

when violated, trigger a presumption of irreparable harm.

      The Court finds that Plaintiffs will not be irreparably harmed for two

reasons. First, as discussed supra, Plaintiffs retain lawful options for possessing

weapons at home, in their cars, and even publicly without a GWL. Second, the


                                       32



                                                                                    42
     Case 1:20-cv-01624-SCJ Document 41
                                     45 Filed 05/05/20
                                              05/06/20 Page 33
                                                            43 of 39
                                                                  52




judicial state of emergency is temporary, and is currently set to expire on May

13.10 There is nothing in the record to suggest that the probate judges will not

resume processing GWL applications when the state of emergency is lifted, and

it becomes safe to do so.

        Additionally, Plaintiffs have not shown that there is no other available

remedy at law—a prerequisite to establishing irreparable injury. Alabama v. U.S.

Army Corps of Engineers, 424 F.3d 1117, 1127 (11th Cir. 2005). Because an

injunction is an extraordinary remedy, “it is available not simply when the legal

right asserted has been infringed, but only when the legal right has been

infringed by an injury for which there is no adequate legal remedy and which

will result in irreparable injury if the injunction does not issue.” Id.

        Notably, O.C.G.A. §16-11-129(j) provides, in part, that

              When an applicant is otherwise denied a license,
              temporary renewal license, or renewal license and
              contends that he or she is qualified to be issued a license,
              temporary renewal license, or renewal license, the




10     Though, the Court notes that Chief Justice Melton recently announced his
intention to extend that expiration. See Bill Rankin, Georgia Statewide Judicial
Emergency to be Extended to June 12, ATL. J. CONST., May 4, 2020,
https://www.ajc.com/news/local/georgia-statewide-judicial-emergency-extended-
june/xLWjtzJRu5h1adSoJgrISJ/.
                                        33



                                                                                43
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 34
                                                         44 of 39
                                                               52




             applicant may bring an action in mandamus or other
             legal proceeding in order to obtain such license.

Id. The County Defendants argued at the April 27 hearing that the proper legal

avenue in this case is an action for a writ of mandamus in state court. Doc. No.

[35], Tr. 55:8–14; see also O.C.G.A. § 9-6-20 (“[W]henever from any cause, a defect

of legal justice would ensue from a failure to perform or from improper

performance [of an official duty], the writ of mandamus may issue to compel a

due performance . . . .)”. Plaintiffs responded that filing for a state writ of

mandamus would be “futile” because “the judicial conference has basically

endorsed” the suspension of GWL processing. Id., Tr. 13:25–14:03.

      The Court disagrees with Plaintiffs. As the Court noted in oral argument,

while that is the position of the Council of Probate Court Judges of Georgia, the

state Superior Courts, where a mandamus action would be filed, have made no

such endorsement. See Brown v. Johnson, 251 Ga. 436, 436, 306 S.E.2d 655, 656

(1983) (Generally, the superior courts of this state have the power, in proper cases,

to issue process in the nature of mandamus, prohibition, specific performance,

quo warranto, and injunction . . . .”).




                                          34



                                                                                   44
     Case 1:20-cv-01624-SCJ Document 41
                                     45 Filed 05/05/20
                                              05/06/20 Page 35
                                                            45 of 39
                                                                  52




        Because Plaintiffs have not sought a writ of mandamus at the state court

level and been denied one, they cannot argue seeking the remedy explicitly

provided for in the licensing statute would be a futile exercise.11

              C. Balancing of the Harms

        Plaintiffs’ Motion does not address in detail the second two preliminary

injunction factors. Instead, they argue, “a much stronger showing on one or more

of the necessary factors lessens the amount of proof required for the remaining

factors.” Doc. No. [2-1], pp. 6–7 (quoting Georgia Gazette Pub. Co. v. U.S. Dept.

of Defense, 562 F.Supp. 1004, 1008 (S.D. Ga. 1983)). However, because the Court

finds Plaintiffs have not shown a likelihood of success on the merits of their

Second and Fourteenth Amendment claims, it will address the other factors.

        Plaintiffs are asking this Court to enter an order (1) prohibiting

enforcement of a duly enacted criminal statute,12 and (2) forcing a county probate




11      Importantly, a state court would not be constrained by the Eleventh Amendment
or Pennhurst in ordering relief against Judge Wood. “The [Eleventh]Amendment thus
is a specific constitutional bar against hearing . . . claims that otherwise would be within
the jurisdiction of the federal courts.” 465 U.S. at 120 (emphasis added).
12    During oral argument, Plaintiffs’ counsel argued that the Governor does have
the power to suspend enforcement of provisions of the criminal code. He pointed to
Governor Kemp’s suspension of Georgia’s anti-masking statute as evidence that the
same could be done for the GWL requirement. Doc. No. [35], Tr. 15:1–6.
                                           35



                                                                                           45
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 36
                                                         46 of 39
                                                               52




judge to issue licenses pursuant to state law. Standing and immunity infirmities

aside, this is drastic relief, and Plaintiffs have not cited to any cases where a Court

has issued such an order.

      Clearly the state and county have a considerable public health interest in

curtailing normal activities to stop the exponential spread of a deadly virus.

Defendants cite to Jacobson v. Massachusetts, 197 U.S. 11 (1905) to justify the

challenged action in this case. See Doc. Nos. [26], pp. 26–28; [28], pp. 19–20.

Plaintiffs argue that Jacobson is not controlling. Doc. No. [35], Tr. 26:10–22. The

Court agrees that the Eleventh Circuit’s two-step test, derived from the Heller

and McDonald cases, controls the analysis of Plaintiffs’ constitutional claims. See

discussion supra. It also agrees with the State Defendants, however, that Jacobson

is instructive as a kind of “overlay”—an extra layer of analysis which applies

during public health crises. See Doc. No. [35], Tr. 46:6–11. Thus, it is relevant in

analyzing whether the threatened injury outweighs the harm that the

preliminary injunction would cause to Defendants.

      Jacobson instructs that, while states may exercise their inherent authority

to protect the public health in an emergency, the state action (1) must bear a

substantial relation to the public health objective, and (2) must not constitute a


                                        36



                                                                                      46
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 37
                                                         47 of 39
                                                               52




“plain, palpable” invasion of a fundamental right. 197 U.S. at 30. The Court finds

the challenged action does bear a substantial relation to the protection of the

public health—Judge Wood suspended GWL applications because his staff

cannot process them without running afoul of social distancing guidelines. In

Cherokee County,

             The Probate Court facilities are relatively small and
             there is limited space available for employees and
             visitors, such as applicants for GWL’s and individuals
             appearing in Probate Court for other purposes. The
             limited space available in the Probate Court does not
             allow for the state-mandated social distancing rules to
             be followed. Further, the Probate Court lacks funds or
             resources to construct screens or other physical barriers
             that would serve to reduce the risk of spreading the
             coronavirus. Personal protective equipment such as
             masks and gloves, etc. are only available in limited
             supply for Probate Court employees.

Doc. No. [28], p. 4 (internal citations omitted).

      Plaintiffs argue that it is Defendants’ burden—specifically, Judge

Wood’s—to show that there is not a less-restrictive response, meaning, a way to

process the applications and still enforce social distancing. This would be true if

the Court were applying strict scrutiny. But, as Jacobson notes, where the

challenged action was made in response to a public health crisis, “[t]he mode or

manner in which those results are to be accomplished is within the discretion of

                                        37



                                                                                  47
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 38
                                                         48 of 39
                                                               52




the state,” so long as there is no plain, palpable invasion of a constitutional right.

197 U.S. at 25. Because Plaintiffs have failed to show a likelihood of success on

the merits of their Second Amendment claim, there is no “plain, palpable”

invasion of any fundamental right.

             D. Public Interest

      Plaintiffs argue that, because police are prohibited from detaining someone

solely to determine whether they have a GWL, the state’s interest in enforcing

O.C.G.A. § 16-11-126 is “almost zero.” Doc. No. [35], Tr. 21:1–8 (“Because the only

people this law would stop from getting a permit are the same people committing

those other offenses anyway, right?”). But of course, the public has an interest in

ensuring unqualified individuals do not have loaded handguns in public,

whether or not they actually commit some other criminal offense. See Hertz v.

Bennett, 294 Ga. 62, 67, 751 S.E.2d 90, 94 (2013) (“The goal [of the licensing

requirement] is to protect the safety of individuals who are in public places,

which has been identified as a substantial government interest.”). Even if

Plaintiffs were correct, they have not addressed the interest the citizens of

Cherokee County and employees of the probate court have in seeing social

distancing enforced. See Jacobson, 197 U.S. at 27 (“Upon the principle of self-


                                        38



                                                                                     48
  Case 1:20-cv-01624-SCJ Document 41
                                  45 Filed 05/05/20
                                           05/06/20 Page 39
                                                         49 of 39
                                                               52




defense, of paramount necessity, a community has the right to protect itself

against an epidemic of disease which threatens the safety of its members.”).

      V.    CONCLUSION

      For the forgoing reasons, the Court concludes that Plaintiffs lack standing

to seek the requested relief against the State Defendants and Cherokee County

and have not shown that they are entitled to a preliminary injunction against

Judge Wood. Plaintiffs’ Motion for Preliminary Injunction (Doc. No. [2]) is

therefore DENIED.

            IT IS SO ORDERED this 5th day of May, 2020.



                                     s/Steve C. Jones
                                     HONORABLE STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE




                                     39



                                                                                49
        Case1:20-cv-01624-SCJ
       Case  1:20-cv-01624-SCJ Document
                                Document45
                                         42 Filed
                                             Filed05/06/20
                                                   05/06/20 Page
                                                             Page50
                                                                  1 of 2
                                                                       52




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LISA WALTERS, et al.,                 )
     Plaintiffs,                      )
vs.                                   )
BRIAN KEMP, et al.,                   )
     Defendants.                      )       Case No. 1:20-CV-1624-SCJ


                    PLAINTIFFS’ NOTICE OF APPEAL
      Please take notice that all Plaintiffs appeal to the U.S. Court of Appeals for

the 11th Circuit from the Court’s denial [Doc. 41] of their Motion for a Preliminary

Injunction entered May 5, 2020.



                                      /s/ John R. Monroe
                                      John R. Monroe
                                      John Monroe Law, P.C.
                                      156 Robert Jones Road
                                      Dawsonville, GA 30534
                                      678-362-7650
                                      jrm@johnmonroelaw.com
                                      State Bar No. 516193


                                            /s/ Raymond M. DiGuiseppe
                                      Raymond M. DiGuiseppe
                                      law.rmd@gmail.com
                                      The DiGuiseppe Law Firm, P.C.
                                      4320 Southport-Supply Road, Suite 300
                                      Southport, North Carolina 28461
                                      Phone: 910-713-8804
                                      Fax: 910-672-7705
                                      Admitted Pro Hac Vice

                                          2

                                                                                       50
 Case1:20-cv-01624-SCJ
Case  1:20-cv-01624-SCJ Document
                         Document45
                                  42 Filed
                                      Filed05/06/20
                                            05/06/20 Page
                                                      Page51
                                                           2 of 2
                                                                52




                                   /s/ Adam Kraut
                             Adam Kraut, Esq.
                             Firearms Policy Coalition
                             Attorney for Plaintiffs
                             1215 K Street, 17th Floor
                             Sacramento, CA 95814
                             (916) 476-2342
                             akraut@fpclaw.org
                             Admitted Pro Hac Vice

                                   /s/ Erik S. Jaffe
                             Erik S. Jaffe
                             Schaerr | Jaffe LLP
                             1717 K. Street, NW
                             Washington, DC 20006
                             (202) 787-1060
                             ejaffe@schaerr-jaffe.com
                             Admitted Pro Hac Vice


                             Attorneys for Plaintiffs




                                2

                                                                     51
         Case1:20-cv-01624-SCJ
        Case  1:20-cv-01624-SCJ Document
                                 Document45
                                          44 Filed
                                              Filed05/06/20
                                                    05/06/20 Page
                                                              Page52
                                                                   1 of 1
                                                                        52

                              ŖŏŊŕņŅġŔŕłŕņŔġŅŊŔŕœŊńŕġńŐŖœŕġ
                                   ŏŐœŕŉņœŏġŅŊŔŕœŊńŕġŐŇġňņŐœňŊłġ
                                      ĳĳĲĲġŖŏŊŕņŅġŔŕłŕņŔġńŐŖœŕŉŐŖŔņġ
                                         ĸĶġŕņŅġŕŖœŏņœġŅœŊŗņĭġŔŘġ
                                       łŕōłŏŕłĭġňņŐœňŊłġĴıĴıĴĮĴĴķĲġ
ŋłŎņŔġŏįġŉłŕŕņŏġ ġ                                                                      ŅŐńŌņŕŊŏňġŔņńŕŊŐŏġ
ŅŊŔŕœŊńŕġńŐŖœŕġņřņńŖŕŊŗņġ                                                               ĵıĵĮĳĲĶĮĲķĶĶġ
ġ łŏŅġńōņœŌġŐŇġńŐŖœŕ
                                             May 6, 2020

Clerk of Court
U.S. Court of Appeals, Eleventh Circuit
56 Forsyth Street, N.W.
Atlanta, Georgia 30303

       U.S.D.C. No.: 1:20-cv-1624-SCJ
       U.S.C.A. No.: 00-00000-00
       In re:        Lisa Walters, et al. v. Brian Kemp, et al.

        Enclosed are documents regarding an appeal in this matter. Please acknowledge
receipt on the enclosed copy of this letter.
   X     Certified copies of the Notice of Appeal, Order and Docket Sheet appealed
         enclosed.

         This is not the first notice of appeal.

         There is no transcript.

   X     The court reporter is David Ritchie.

         There is sealed material.

         Other: .

   X     Fees electronically paid on 5/6/2020; Receipt Number AGANDC-9669872.

         Appellant has been leave to file in forma pauperis.

         This is a bankruptcy appeal. The Bankruptcy Judge is .

         The Magistrate Judge is

   X     The District Judge is Steve C. Jones.

         This is a DEATH PENALTY appeal.

                                                                  Sincerely,

                                                                  James N. Hatten
                                                                  District Court Executive
                                                                  and Clerk of Court

                                                           By: Kimberly Carter
                                                               Deputy Clerk
Enclosures



                                                                                                             52
